Lawrence, Judge:
Plaintiffs herein seek a reappraisement as to the proper value for duty purposes of certain steel drums covered by the appeals for a reappraisement enumerated in schedule “A,” attached hereto and made a part of the decision herein.
The facts upon which determination of the issues must be made are not controverted. The subject merchandise consists of steel drums filled with duty-free cod-liver oil, exported from Iceland during the years 1942 to 1945, inclusive. The issues involved in said appeals for a reappraisement are similar in all material respects to those in United States v. E. R. Squibb & Sons et al., 42 C. C. P. A. (Customs) 23, C. A. D. 564, wherein it was held that the steel drums were properly dutiable in their condition as imported on the basis of United States value, as defined in section 402 (e) of the Tariff Act of 1930 (19 U. S. C. § 1001, par. 1402 (e)), as amended by the Customs Administrative Act of 1938. The record in said Squibb case has been incorporated into the records of the present appeals.
It was agreed by the parties that the value or price, at the time of exportation of the involved steel drums to the United States, at which such or similar drums were freely offered for sale for domestic consumption, packed ready for delivery, in the principal market of the United States to all purchasers, in the usual wholesale quantities and in the ordinary course of trade, was 50 cents per drum during the years 1942 to 1945, inclusive, and that plaintiffs waive and claim no allowance for cost of transportation, insurance, expenses from the place of shipment to the place of delivery, commission, profits, or general expenses.
It was further agreed that on or about the dates of exportation of the steel drums here involved such or similar drums were not freely offered for sale in Iceland either for home consumption or for exportation to the United States.
Upon the uncontroverted facts of record, I conclude, as matter of law, that the proper basis of value for the imported drums in issue is *552United States value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and that such value was 50 cents each for the drums exported during the years 1942 to 1945, inclusive, less the item of duty.
Judgment will issue accordingly.